 1

 2

 3

 4

 5

 6

 7

 8                                 UNITED STATES DISTRICT COURT

 9                          FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11       JASON ALAN PAGE,                               Case No. 1:19-cv-01463-AWI-JDP
12                       Petitioner,                    FINDINGS AND RECOMMENDATIONS TO
                                                        GRANT RESPONDENT’S MOTION TO
13            v.                                        DISMISS PETITION
14       WARDEN RAYTHEL FISHER, et al.,                 OBJECTIONS DUE IN THIRTY DAYS
15                       Respondents.                   ECF No. 7
16

17
             Petitioner Jason Alan Page, a state prisoner without counsel, petitioned for a writ of
18
     habeas corpus under 28 U.S.C. § 2254. ECF No. 1. Before us is respondents’ motion to dismiss
19
     the petition for failure to state a cognizable habeas claim. ECF No. 7. For the reasons stated
20
     below, we recommend that the court grant petitioner’s motion to dismiss.
21
     Background
22
             In 1995, petitioner was sentenced to twenty-five years to life in prison for murder, with a
23
     sentence enhancement of two years for the use of a firearm in the commission of a felony. ECF
24
     No. 1 at 5.1 Petitioner seeks relief from a 2018 Board of Parole Hearings (“BPH”) denial of
25

26
     1
       We have reviewed the California Department of Corrections and Rehabilitation’s inmate locator
     listing for the petitioner and take judicial notice of it per Rule 201 of the Federal Rules of
27   Evidence. See California Department of Corrections and Rehabilitation Inmate Locator,
     https://inmatelocator.cdcr.ca.gov/ (search “Search for Inmate” for “Jason Page”). Petitioner
28   remains incarcerated, was again denied parole on January 8, 2020, and will have his next parole
                                                          1
 1   parole. See generally ECF No. 1. Specifically, petitioner seeks a review of the substantive

 2   findings of BPH, arguing that it: (1) failed to consider relevant mitigating factors in determining

 3   his suitability for parole, (2) relied on mischaracterizations of the evidence and conjecture, and

 4   (3) failed to support the parole denial with evidence that petitioner is dangerous. See id. at 2. In

 5   their motion to dismiss, respondents argue that the petition should be dismissed because claims

 6   seeking substantive review of state parole hearing decisions are not cognizable on federal habeas

 7   review. See ECF No. 7 at 3.

 8   Discussion

 9          No habeas rule explicitly applies to motions to dismiss and there is some doubt as to what

10   legal framework applies to such motions. See Hillery v. Pulley, 533 F. Supp. 1189, 1194 (E.D.

11   Cal. 1982) (“Motion practice in habeas corpus is not specifically provided for in the [Rules

12   Governing Section 2254 Cases] but must be inferred from their structure and the Advisory

13   Committee Notes.”). Courts in this district have often analyzed motions to dismiss in the habeas

14   context under Rule 4 of the Rules Governing Section 2254 Cases, and we take that approach here.

15   See, e.g., Ram v. Sacramento Cty., No. 2:15-cv-2074-WBS-DB, 2017 U.S. Dist. Lexis 85123 at

16   *4 (E.D. Cal. June 2, 2017). Rule 4 establishes what is commonly known as a “screening”

17   procedure for habeas petitions. See O’Bremski v. Maass, 915 F.2d 418, 420 (9th Cir. 1990);

18   Browder v. Dir., Dep’t of Corr. of Illinois, 434 U.S. 257, 269 n.14 (1978); Fed. R. Civ. P.

19   81(a)(4)(A). Under Rule 4, we evaluate whether it “plainly appears” that the petitioner is not

20   entitled to relief—and if so we dismiss the petition.
21          Here, petitioner argues that BPH, in denying him parole, wrongfully relied on certain

22   evidence and failed to consider fully some potentially-relevant evidence. ECF No. 1 at 2.

23   Petitioner does not claim that the procedures used during the hearing were inadequate, but rather

24   that the substantive findings of BPH were erroneous considering California’s parole hearing

25   evidentiary standard.2 Federal habeas relief is only available for violations of the constitution,

26
     hearing in January 2023.
     2
27     Under California law, the standard of review governing determinations of suitability for parole
     is properly characterized as whether “some evidence” supports the conclusion that the inmate is
28   unsuitable for parole because he is currently dangerous. See Cal. Pen. Code § 3041(b) (West
                                                       2
 1   federal law or treaties. See 28 U.S.C. § 2254(a). “There is no right under the Federal

 2   Constitution to be conditionally released before the expiration of a valid sentence, and the States

 3   are under no duty to offer parole to their prisoners.” See Swarthout v. Cooke, 562 U.S. 216, 220

 4   (2011). To the extent petitioner claims only that BPH’s decision was a violation of state law, we

 5   cannot grant him relief; federal habeas relief is not available for alleged violations of state law.

 6   See Estelle v. McGuire, 502 U.S. 62, 67 (1991). It is beyond the purview of this court to convert

 7   California’s “some evidence” rule into a federal requirement. See Swarthout, 562 U.S. at 220-22

 8   (Federal review of a state parole hearing is limited to the “process [petitioner] received, not

 9   whether the state court decided the case correctly.”). Therefore, we can neither review the

10   sufficiency of evidence presented nor the hearing officer’s substantive findings in light of that

11   evidence. Because petitioner’s claim is not cognizable under federal habeas review, it plainly

12   appears that petitioner is not entitled to relief. Therefore, we recommend that respondents’

13   motion to dismiss be granted.3

14   Certificate of Appealability
15          A petitioner seeking a writ of habeas corpus has no absolute right to appeal a district

16   court’s dismissal of a petition; he may appeal only in limited circumstances. See 28 U.S.C.

17   § 2253; Miller-El v. Cockrell, 537 U.S. 322, 335-36 (2003). Rule 11 Governing Section 2254

18   Cases requires a district court to issue or deny a certificate of appealability when entering a final

19   order adverse to a petitioner. See also Ninth Circuit Rule 22-1(a); United States v. Asrar, 116

20   F.3d 1268, 1270 (9th Cir. 1997). A certificate of appealability will not issue unless a petitioner
21   makes “a substantial showing of the denial of a constitutional right.” 28 U.S.C. § 2253(c)(2).

22
     2018).
     3
23     Even if petitioner had claimed that the procedures afforded him during the BPH hearing were
     inadequate, he still would be unable to obtain habeas relief. In the context of state parole
24   hearings, federal habeas review is limited to ensuring state prisoners are afforded “minimal” due
     process—that is, an opportunity to be heard and statement of the reasons for denial. See
25   Swarthout, 562 U.S. at 220 (citing Greenholtz v. Inmates of Neb. Penal and Correctional
26   Complex, 442 U.S. 1, 16 (1979)). Here, petitioner was present with counsel for all proceedings,
     was permitted to speak on his behalf, and was given detailed reasons for his denial of parole. See
27   ECF No. 1 at 196-246; ECF No. 1-1 at 1-67. The constitution “does not require more.”
     Swarthout, 562 U.S. at 220 (citing Greenholtz, 422 U.S. at 16).
28
                                                         3
 1   This standard requires the petitioner to show that “jurists of reason could disagree with the district

 2   court’s resolution of his constitutional claims or that jurists could conclude the issues presented

 3   are adequate to deserve encouragement to proceed further.” Miller-El, 537 U.S. at 327; accord

 4   Slack v. McDaniel, 529 U.S. 473, 484 (2000). Here, petitioner has not made a substantial

 5   showing of the denial of a constitutional right. Thus, we decline to issue a certificate of

 6   appealability.

 7   Findings and Recommendations

 8            For the foregoing reasons, we recommend that the court grant defendant’s motion to

 9   dismiss, ECF No. 7, dismiss the case, and decline to issue a certificate of appealability. These

10   findings and recommendations are submitted to the U.S. district judge presiding over the case

11   under 28 U.S.C. § 636(b)(1)(B) and Local Rule 304. Within thirty days of the service of the

12   findings and recommendations, the parties may file written objections to the findings and

13   recommendations with the court and serve a copy on all parties. That document must be

14   captioned “Objections to Magistrate Judge’s Findings and Recommendations.” The presiding

15   district judge will then review the findings and recommendations under 28 U.S.C. § 636(b)(1)(C).

16
     IT IS SO ORDERED.
17

18
     Dated:      March 30, 2020
19                                                      UNITED STATES MAGISTRATE JUDGE
20
21   No. 206.
22

23

24   .
25

26
27

28
                                                        4
